Exhibit 10.2

 

RETENTION INCENTIVE AGREEMENT

 

THIS RETENTION INCENTIVE AGREEMENT (the “Agreement”) is entered into as of this
20th day of April, 2004, effective for all purposes as of January 1, 2004 (the
“Effective Date”) by and between INEI Corporation, a Delaware corporation (the
“Company”), and George Wm. Erikson (the “Executive”).

 

WHEREAS, pursuant to an Asset Purchase Agreement dated June 18, 2003 (the “Asset
Purchase Agreement”), the Company has sold substantially all of its operating
assets (the “Sale Transaction”) to Insituform Technologies, Inc. (“ITI”); and

 

WHEREAS, pursuant to a Contract of Sale Agreement effective July 24, 2003, as
amended, the Company has subsequently sold substantially all of its material
real property (the “Bohrer’s Nest Sale Transaction”) to Bohrer’s Nest LLC, an
affiliate of Atlantic Transportation Equipment, Ltd (which, together with
Bohrer’s Nest LLC, are referred to as “ATEL”); and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has approved the
dissolution of the Company, subject to approval by the stockholders of the
Company; and

 

WHEREAS, the Board has determined that retaining the services of the Executive
is critical to the successful liquidation of the Company and to its final
winding-up, including resolving any claims, including any claims that ITI or
ATEL may make against the Company with respect to the Sale Transaction or the
Bohrer’s Nest Sale Transaction; and

 

WHEREAS, the Board has established a Special Committee of disinterested
directors (the “Special Committee”) to evaluate the appropriate salary and other
incentives for the Executive to remain with the Company through the completion
of its liquidation; and

 

WHEREAS, the Special Committee and the Executive desire to enter into a written
agreement which sets forth the mutually agreeable terms and conditions upon
which the Executive will be eligible to receive ongoing base salary, a stay
bonus and severance benefits.

 

NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned parties, intending to be legally bound,
agree as follows:

 

1. Recitals.    The foregoing recitals are incorporated herein and made a
substantive part of this Agreement.

 

2. Term.    The term of this Agreement shall commence as of the Effective Date
and shall continue through the date that is three (3) years following the
effective date of the Company’s dissolution or, if earlier, through the date
that the Board authorizes a final liquidating distribution to the Company’s
stockholders or to a liquidating trust (the “Term”).

 

3. Duties of the Executive.    The Executive hereby agrees that during the Term
of this Agreement his duties shall be as follows:

 

A. To take all necessary actions to evaluate and resolve any and all claims made
against the Company, including potential claims with respect to the ITI Sale
Transaction or the Bohrer’s Nest Sale Transaction, or with respect to any of the
Company’s assets or obligations, or with respect to any of its employees or
agents;

 

B. To see to the sale of all of the Company’s remaining assets; and

 

1



--------------------------------------------------------------------------------

C. To take all other actions as are needed to complete the orderly liquidation
and wind up of the Company.

 

4. Retention Incentives.    In consideration for the Executive’s commitment to
remain in the employ of the Company and to perform the duties set forth in
Section 3 hereof, but subject to Section 8 and Section 9 hereof, and except as
provided in Section 5 hereof, the Company shall pay the Executive the following:

 

A. A monthly salary, commencing as of the Effective Date, of Seven Thousand
Dollars ($7,000), for twelve (12) months;

 

B. A bonus of One Hundred Five Thousand Dollars ($105,000) (the “Stay Bonus”),
payable eight (8) days after the Executive executes the General Release within
the time period provided for under Section 9A hereof without revocation;

 

C. The continuation, throughout the Term, or if this Agreement shall terminate
prior to the end of the Term, until the Termination Date (as defined in Section
5 hereof), of the health, life and disability insurance benefits that were
provided by the Company to the Executive as of the Effective Date (the “Welfare
Benefits”); provided, that if during such period the Company ceases to provide
any of the Welfare Benefits, in lieu of such discontinued Welfare Benefits, the
Company shall make the Benefit Payments described under Section 10 hereof; and

 

D. A lump-sum payment of Three Hundred Thirty-Eight Thousand Dollars ($338,000)
(the “Severance Payment”), payable on the later of January 1, 2005 or the date
that the Company makes the initial liquidating distribution to the Company’s
stockholders.

 

5. Termination.    This Agreement may be terminated prior to the end of the Term
(which earlier termination date is referred to under this Agreement as the
“Termination Date”) as follows:

 

A. Either the Special Committee or the Executive may terminate this Agreement at
any time upon written notice to the other; provided, that if the Special
Committee terminates this Agreement for Cause, the notice to the Executive shall
specify the grounds constituting Cause.

 

B. This Agreement shall automatically terminate upon the death of the Executive.

 

C. At the election of the Special Committee, this Agreement may be terminated
upon the Total Disability of the Executive, by written notice to the Executive.

 

D. In the event that the Company terminates this Agreement for Cause, or in the
event that the Executive terminates this Agreement:

 

(i) As of the Termination Date, all remaining salary payments, if any, shall
cease and, subject to any statutory continuation rights, all Welfare Benefits
shall cease; and

 

(ii) The Executive shall not be entitled to the Stay Bonus or the Severance
Payment.

 

E. In the event that the Company terminates this Agreement without Cause:

 

(i) As of the Termination Date, all remaining salary payments, if any, shall
cease and, subject to any statutory continuation rights, all Welfare Benefits
(and to the extent applicable, Benefit Payments) shall cease upon the earlier of
the end of the Term or two years following the Termination Date; but

 

(ii) Subject to the execution by the Executive of the General Release within the
time period provided for under Section 9B hereof without revocation, and subject
to Section 8B hereof, the Executive shall be paid the Stay Bonus and the
Severance Payment.

 

2



--------------------------------------------------------------------------------

F. In the event that this Agreement is terminated as a result of the death or
Total Disability of the Executive:

 

(i) As of the Termination Date, all remaining salary payments, if any, shall
cease and, subject to any statutory continuation rights, all Welfare Benefits
(and to the extent applicable, Benefit Payments) shall cease;

 

(ii) The Executive shall not be entitled to the Stay Bonus; but

 

(iii) Subject to the execution by the Executive of the General Release within
the time period provided for under Section 9B hereof without revocation, and
subject to Section 8B hereof, the Executive shall be paid the Severance Payment
eight (8) days after he executes the General Release; provided, that in the
event of the death of the Executive, the Severance Payment shall be paid to the
Executor’s estate eight (8) days after the executor of his estate executes a
General Release in substantially the same form as the General Release, without
revocation, within the time period provided for under Section 9B hereof or sixty
(60) calendar days after the death of the Executive, whichever is longer.

 

6. Definition of Cause.    For purposes of this Agreement, “Cause” shall mean
(i) the Executive’s conviction or the entering of a plea of guilty or nolo
contendere by the Executive to any felony or any crime involving moral
turpitude; (ii) dishonesty or other willful misconduct on the part of the
Executive that is materially harmful to the Company; (iii) the failure of the
Executive, within ten (10) days after receipt by the Executive of written notice
from the Special Committee, to comply with lawful and reasonable instructions of
the Special Committee; or (iv) the failure of the Executive to perform the
duties specified in Section 3 hereof in any material respect, other than as a
result of illness or other disability, following written notice thereof from the
Special Committee and ten (10) days’ opportunity to cure such failure.

 

7. Definition of Total Disability.    For purposes hereof, “Total Disability”
shall mean the inability of the Executive to perform the duties set forth in
Section 3 hereof by reason of any physical or mental impairment, as determined
by a physician or other appropriate medical evidence acceptable to the Special
Committee, which continues for sixty (60) substantially consecutive days. The
Executive agrees to submit to reasonable examination and/or provide other
satisfactory proof of disability as the Special Committee may request.

 

8. Nonsolicitation and Noncompetition.

 

A. The Executive covenants and agrees that through the date that is three (3)
years following the effective date of the Company’s dissolution:

 

(i) The Executive shall not, directly or indirectly, solicit or encourage any
Person to cease doing business with ITI or any Affiliate of ITI or solicit or
encourage any employee of ITI or of any Affiliate of ITI to cease being an
employee of ITI or such Affiliate; provided, that for purposes of the foregoing
“Person” and “Affiliate” shall have the meanings set forth under the Asset
Purchase Agreement; and

 

(ii) The Executive shall not, directly or indirectly, engage in any activity
which would constitute a violation of Section 8.2(e) of the Asset Purchase
Agreement, if the Company were to engage in such activity.

 

B. In the event that the Executive breaches any of his material covenants and
agreements under Section 8A hereof, and after notice fails to cure any such
breach within five (5) business days, then in addition to, and not in lieu of,
any and all other remedies that may be available to the Company with respect to
such breach, the Executive shall not be entitled to the Stay Bonus or the
Severance Payment.

 

C. The Executive has carefully read the provisions of this Section 8 and (i)
understands and acknowledges that such provisions are a material inducement on
the part of the Company to pay the Stay Bonus and the Severance Payment, and
(ii) agrees that the restrictions set forth in this Section 8 are reasonable and
reasonably required for the protection of the Company and its stockholders.

 

3



--------------------------------------------------------------------------------

D. The provisions of this Section 8 shall survive the expiration of the Term of
this Agreement or its earlier termination.

 

9. Release.

 

A. The Executive agrees that as a condition of receiving the Stay Bonus pursuant
to Section 4B hereof, no later than ten (10) days after the last day of the Term
of this Agreement, he shall execute the General Release, attached hereto as
Exhibit A and made a part hereof.

 

B. The Executive agrees that as a condition of receiving the Stay Bonus or
receiving the Severance Payment, pursuant to Section 5E(ii) hereof or Section
5F(iii) hereof, no later than ten (10) days after the Termination Date, the
Executive (or, in the event of the death of the Executive, the executor of the
Executive’s estate) shall execute the General Release, attached hereto as
Exhibit A and made a part hereof.

 

10. Payments in Lieu of Welfare Benefits.    If during the period that the
Welfare Benefits are to be provided to the Executive pursuant to Section 4C
hereof, the Company ceases to continue to provide any such Welfare Benefits
directly to the Executive through group insurance contracts, in lieu of such
discontinued Welfare Benefits, the Company shall make a monthly payment, for the
remainder of such period, if any, equal to the monthly cost to the Company, as
of the Effective Date, of providing such Welfare Benefits. Such monthly payment
shall be made to such alternative Welfare Benefits provider or providers as may
be designated by the Executive in writing to the Company.

 

11. Obligations To Be Unsecured.    The Company and the Executive understand and
agree that the Company’s obligations under this Agreement shall not be secured
in any manner and that the Executive’s rights hereunder shall be treated in the
same manner as the rights of any other unsecured creditor of the Company.
Accordingly, the Company shall not be required to reserve or otherwise set
aside, physically or legally, any funds for the payment of its obligations
hereunder. Neither the Executive, nor any other person shall be deemed to have
any property interest, legal or equitable, in any specific asset of the Company
as a result of entering into this Agreement and, to the extent that any person
acquires any rights to receive payment under the provisions of this Agreement,
such rights shall be no greater than, nor shall they have any preference or
priority over, the rights of any unsecured creditor of the Company.

 

12. Non-Alienation Provision.    Neither the Executive nor any other person or
persons who may become entitled to payment of any amount under this Agreement
shall have any right to anticipate, commute, pledge, encumber, alienate, sell,
transfer, assign or otherwise dispose of the right to receive payments
hereunder, all of which payments and the rights thereto are expressly hereby
declared to be non-assignable and not subject to the debts, contracts,
liabilities, engagements or torts of the Executive or such persons.

 

13. Withholding of Taxes.    The Company shall have the right to withhold from
all amounts payable pursuant to this Agreement any Federal, state, local or
other taxes of any kind required by law to be withheld.

 

14. Right of Set-Off.    By execution of this Agreement, the Executive consents
to a deduction from any amounts the Company may owe the Executive pursuant to
this Agreement, any and all amounts owed by the Executive to the Company at the
time that payment from the Company to the Executive is due.

 

15. No Employment Rights.    This Agreement shall not constitute an agreement of
employment and does not give the Executive the right to continue in the employ
of the Company or otherwise interfere with the right of the Company to terminate
the employment of the Executive at any time.

 

16. Amendments.    This Agreement shall not be amended, modified or terminated
otherwise than by a written agreement executed by the parties hereto or their
respective successors, assigns and legal representatives.

 

4



--------------------------------------------------------------------------------

17. Notice.    All notices and other communications hereunder shall be in
writing and shall either be hand delivered, with receipt therefor, or sent by
Federal Express or other nationally recognized courier, or by certified or
registered mail, postage prepaid, return receipt requested, to the Executive at
his most recent address shown on the Company’s records and to the Executive’s
counsel, and to the Company or the Special Committee, at the Company’s principal
office. A notice that is sent by Federal Express or other nationally recognized
courier or that is sent by certified or registered mail will be deemed given on
the earlier of the date the notice is received by the addressee or five (5)
business days after the date the notice is delivered to the designated address.
Either party may change the address to which notices or other communications are
to be delivered to them hereunder by giving written notice to the other party as
provided in this paragraph.

 

18. Headings.    Section headings and numbers have been inserted for convenience
of reference only and in no way define or limit the scope or content of this
Agreement or in any way affect the interpretation of its provisions.

 

19. Entire Agreement.    This Agreement contains all of the terms and conditions
agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, arrangements and communications between the
parties concerning such subject matter whether oral or written.

 

20. Severability.    The provisions of this Agreement shall be deemed severable,
and the invalidity of any portion hereof shall not affect the validity of the
remainder thereof.

 

21. Binding Agreement.    This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, and their respective heirs, legatees,
beneficiaries, personal representatives and other legal representatives,
successors and assigns.

 

22. Applicable Law.    This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

 

5



--------------------------------------------------------------------------------

SIGNATURES

 

ATTEST:

     

INEI CORPORATION, a Delaware


    corporation

            By:  

/s/ Robert F. Hartman

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

[Corporate Seal]

     

Print Name:

 

Robert F. Hartman

             

--------------------------------------------------------------------------------

            Print Title:  

Vice President, Secretary & Treasurer

               

--------------------------------------------------------------------------------

WITNESS:       EXECUTIVE                

/s/ George Wm. Erikson                                           (SEAL)

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

       

George Wm. Erikson

 

6



--------------------------------------------------------------------------------

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (the “General Release”) is being executed by
George Wm. Erikson (the “Executive”), for and in consideration of the amounts
payable under Retention Incentive Agreement (the “Agreement”) entered into
between him and INEI Corporation (the “Company”), of which this General Release
has been made a part, and for other good and sufficient consideration, receipt
of which is hereby acknowledged. The Executive agrees as follows:

 

The Executive, on behalf of himself and his agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company, and any and all of the affiliates, stockholders, officers,
directors, employees, agents, counsel, and successors and assigns of the
Company, from any and all complaints, claims, demands, damages, lawsuits,
actions, and causes of action which he has or may have against any one or more
of them for any reason whatsoever in law or in equity, under federal, state or
other law, whether the same be upon statutory claim, contract, tort or other
basis, arising from or relating to his employment with the Company, or the
termination of his employment from the Company, and any and all claims relating
to any Company employment contract or any stock option plan or agreement, any
employment statute or regulation, or any employment discrimination law,
including but not limited to the Age Discrimination in Employment Act of 1967,
as amended, Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act of 1990, as amended, the Civil Rights Act of 1866, the
Equal Pay Act of 1963, as amended, all state and local laws, regulations and
ordinances prohibiting discrimination in employment, and other laws and
regulations relating to employment, including but not limited to the Employee
Retirement Income Security Act of 1974, as amended. The Executive agrees,
without limiting the generality of the above release, not to file any claim or
lawsuit seeking damages or other relief and asserting any claims that are
lawfully released in this Paragraph. The Executive further hereby irrevocably
and unconditionally waives any and all rights to recover any relief and damages
concerning the claims that are lawfully released in this Paragraph. The
Executive represents and warrants that he has not previously filed or joined in
any such claims against the Company or any of its affiliates or subsidiaries,
and that he has not given or sold any portion of any claims released herein to
anyone else, and that he will indemnify and hold harmless the persons and
entities released herein from all liabilities, claims, demands, costs, expenses
and/or attorneys’ fees incurred as a result of any such assignment or transfer.

 

The Executive acknowledges that this is a General Release, and he agrees and
understands that he is specifically releasing all claims under the Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq. The
Executive acknowledges that he has read and understands the foregoing General
Release and executes it voluntarily and without coercion. He further
acknowledges that he is being advised herein in writing to consult with an
attorney prior to executing this General Release, and that he has had more than
twenty-one (21) days within which to consider this General Release. The
Executive understands that he has seven days following his execution of this
General Release to revoke it in writing, and that this General Release is not
effective or enforceable until after this seven-day period. For such revocation
to be effective, notice must be received by the Special Committee, at the
principal office of the Company, no later than 11:59 p.m. on the seventh
calendar day after the date on which the Executive has signed this General
Release. The Executive expressly agrees that, in the event he revokes this
General Release, the Company shall not be obligated to pay him the Stay Bonus or
the Severance Pay, as such terms are defined in Section 4 of the Agreement.

 

Notwithstanding any other provision of this General Release to the contrary or
potentially interpretable to the contrary, it is expressly agreed and understood
that the Executive is not releasing hereunder any rights or potential claims for
indemnification as otherwise available to the Executive as an officer, director,
agent or in any other capacity.

 

--------------------------------------------------------------------------------

Date

 

--------------------------------------------------------------------------------

George Wm. Erikson

 

7